Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s RCE and Remarks/Arguments filed 3/24/2022 have been considered.  Claims 1-59 have been cancelled and claims 60-70 have been newly added by applicant.  Claims 60-70 are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, paragraphs 2-3 of the Remarks, filed 3/24/2022, with respect to claims 60-70 have been fully considered and are persuasive in light of the cancelled claims 1-59 and new claims 60-70.  The 35 U.S.C. 103 rejection of claims 40, 45-59 and 35 U.S.C. 102(a)(2) rejection of claim 59 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a base station comprising:
“process first information and second information that are used by a terminal to identify a transmit beam from the base station for beam failure recovery, and 
transmit the first information to the terminal, wherein the second information comprises time information” in combination with other recited elements in claim 60.
The present application also relates to a method of a base station, the method comprising:
“processing first information and second information that are used by a terminal to identify a transmit beam from the base station for beam failure recovery, and
transmitting the first information to the terminal.
wherein the second information comprises time information” in combination with other recited elements in claim 64.

The present application also relates to a terminal comprising:
“obtain first information and second information for identifying a transmit beam from a base station; and 
identify the transmit beam based on the first information and the second information to perform beam failure recovery upon occurrence of beam failure, wherein the second information comprises time information” in combination with other recited elements in claim 66.

The present application also relates to a method of a terminal, the method comprising: 
“obtaining first information and second information for identifying a transmit beam from a base station; and 
identifying the transmit beam based on the first information and the second information to perform beam failure recovery upon occurrence of beam failure, wherein the second information comprises time information” in combination with other recited elements in claim 69.

The closest prior art, Lysejko et al. (US Publication 2008/0198793 A1), teaches obtaining a frame number and uses the frame number to reference a particular beam set that was used.  Lysejko further teaches determining which actual beam to be received by the subscriber station using a subscriber station allocation logic. 

A second prior art, Malladi et al. (US Publication 2010/0118839 A1), teaches a processor and a memory for storing computer instructions to identify a beam within a wireless communications environment. 

A third prior art, Yin et al. (US Publication 2014/0098912 A1), teaches a number of required SCH OFDM symbols to select the best transmitter beam.  

A fourth prior art, Liu et al. (US Publication 2014/0293770 A1), teaches a HARQ process identity for each stream is transmitted in parallel with the data streams.  

However, Lysejko , Malladi, Yin, and Liu, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471